

115 HR 1354 IH: Stop Trafficking in Fentanyl Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1354IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Thomas J. Rooney of Florida (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the penalties for fentanyl trafficking.
	
 1.Short titleThis Act may be cited as the Stop Trafficking in Fentanyl Act of 2017. 2.Enhanced penaltiesSection 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended—
 (1)in subparagraph (A)(vi)— (A)by striking 400 grams and inserting 20 grams; and
 (B)by striking 100 grams and inserting 5 grams; and (2)in subparagraph (B)(vi)—
 (A)by striking 40 grams and inserting 2 grams; and (B)by striking 10 grams and inserting 0.5 grams.
				